         Case: 3:21-cv-00240-bbc Document #: 5 Filed: 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD LEE MAINS,

        Plaintiff,
                                                     Case No. 21-cv-240-bbc
   v.

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             4/22/2021
        Peter Oppeneer, Clerk of Court                        Date
